         Case 1:20-cv-01138-LGS Document 27
                                         26 Filed 05/18/20
                                                  05/15/20 Page 1 of 1

             LEE LITIGATION GROUP, PLLC
                             148 WEST 24TH STREET, 8TH FLOOR
                                   NEW YORK, NY 10011
                                    TEL: 212-465-1188
                                    FAX: 212-465-1181
                                 INFO@LEELITIGATION.COM

WRITER’S DIRECT:        (212) 465-1188
                        CKLee@leelitigation.com
                                                                                     May 15, 2020
Via ECF:
The Honorable Lorna G. Schofield, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

                 Re:    Mera v. Milos HY, INC. et al
                        Case No. 1:20-cv-01138 (LGS)

Dear Judge Schofield:

       We are counsel to Plaintiff in the above-captioned matter. In response to Your Honor’s
Order dated April 20, 2020 (Dkt. No. 25), we write to request the Court to grant an extension of
90 days on our time to serve, pursuant to Federal Rule of Civil Procedure 4(m), and also request
the Court to adjourn the Initial Conference scheduled on May 28, 2020.

        On February 10, 2020, this office filed a complaint on behalf of Plaintiff in this Court. On
March 7, 2020, we sent a service request to United Process Service, Inc., which is a well-known
process server company. Unfortunately, due to the ongoing state-wide lockdown due to COVID-
19, United Process Service has not been able to process Plaintiff’s service to Defendants yet. To
date, Defendants have yet to appear on the docket or contact Plaintiff’s counsel. As such, the
Plaintiff is unable to request waiver of service, and the Parties are unable to discuss a joint
statement or case management plan to submit to the Court.

       For the foregoing reasons, Plaintiff respectfully requests that the service deadline be
extended for 90 days, and that the Initial Conference be adjourned for at least 60 days.

       We thank the Court for its time and consideration.

Respectfully submitted,
                                      Applica'on GRANTED in part and DENIED in part.
/s/ CK Lee
C.K. Lee, Esq.                        The ini'al conference set for May 28, 2020, at 10:30 A.M. is
                                      adjourned to July 2, 2020, at 10:30 A.M. Pre-conference
cc: All parties via ECF               materials are due on June 25, 2020. The 'me to serve the
                                      Complaint is extended to June 25, 2020.

                                      Dated: May 18, 2020
                                             New York, New York
